DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (US 2012/0000681 A1).
Douglas ‘681 discloses a system capable of use for installation of continuous elongated tubular material in the ground, the system comprising:
regarding claim 13,
10an agricultural tractor (106);
a plow (110) mounted on the tractor;
a first global positioning system (136, 138) mounted on the tractor;
a second global positioning system (126) mounted on the plow; and,
a control interface (140) in electronic communication with the first and second GPS 15systems for controlling operation of the plow based on information provided by the first and second GPS systems; and
regarding claim 14,
wherein the information comprises position of the plow in a horizontal plane, height of the plow in a vertical axis with respect to the ground and depth of plow in the ground.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2014/0262591 A) in view of Rugroden et al. (US 3,575,006 A).
Regarding claim 5, Turner et al. ‘591 discloses a system capable of use for installation of continuous elongated tubular material in the ground (para. 0020), 30the system comprising: 12RWF-0042-US
an agricultural tractor having a rear three-point tractor hitch (120), a rear drawbar (602, 604) and rotatable ground-engaging interfaces (606); and
a mount comprising a front three-point mount hitch (118) for connection to the rear three-point tractor hitch (120).5
Regarding claim 5, Turner fails to teach the ground-engaging interfaces formed of elastomeric material.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ground-engaging interfaces of Turner such that they would have been elastomeric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this instance, one having ordinary skill in the art would have been motivated to use a known, readily available, and durable material.
Further regarding claim 5, Turner discloses use of the prior art system to construction and commercial applications (para. 0020), but fails to teach expressly a plow.  Rugroden teaches a mountable plow comprising a depth adjustable blade (col. 6, l. 56-59).  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Turner such that it would have included a mountable plow, as suggested by Rugroden.  One having ordinary skill in the art would have been motivated to add a plow to the prior art system to facilitate autonomous cable laying operations.
Still further regarding 5, Turner shows (Fig. 2) an embodiment comprising a connector connected to a drawbar (2024) but fails to teach specifically a clamping connector.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art connector of the rear drawbar such that it would have comprised a clamping connector, since the examiner takes Official Notice of prevalence of the same in the art of agricultural implements.

Allowable Subject Matter
Claims 1-4, 6-12, and 15-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
27 September 2022